Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and 23-27, in the reply filed on 08/17/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Applicant recites first window 122 and wireless output 122 in page 18, lines 20-29. Same number for two different elements. 
Applicant recites computer readable storage media 1313 and a processor 1313 in page 26, lines 5-7. Same number for two different elements.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 and 23-27 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Britz et al. (US 2011/0098033, hereby referred as Britz). 
Regarding claim 1, 
Britz discloses;
An apparatus comprising (figure 4): 
an input feed to receive an input signal; a source from which to emit a wireless signal based on the received input signal (source 409 for providing an input signal); and 
a tuner device operable to receive the wireless signal emitted from the source to produce a wireless output (tuner device 401 and source 409), the tuner device including multiple individually controlled window regions (window regions 410) to control a radiation pattern of the wireless output transmitted from the tuner device (see controller 470 for controlling the radiation pattern of the antenna SRR).  

Regarding claim 2, 
Britz discloses;
Wherein each of the multiple individually controlled window regions is substantially planar and modifies attributes of a respective received portion of the wireless signal to produce a corresponding portion of the output signal (see figure 4, each of the plurality of window regions 410a-410n).  

Regarding claim 3, 
Britz discloses (figure 4);
A controller (controller 470) to control settings of the multiple individually controlled window regions (window regions 410), the controller operable to vary the settings to steer the wireless output in a desired direction (see paragraph [0046]).  

Regarding claim 4, 
Britz discloses (figure 4);
Wherein settings produced by the controller (controller 470) control resonance frequencies associated with the multiple individually controlled window regions (window regions 410).  

Regarding claim 5, 
Britz discloses (figure 4);
Wherein each respective window region of the multiple individually controlled window regions (window regions 410) controls radiation of a corresponding incident portion of the emitted wireless signal received by the respective window (see controller 470 for controlling the radiation pattern of the antenna SRR). 
Regarding claim 6, 
Britz discloses (figure 4);
Wherein each of the multiple individually controlled surface regions includes multiple windows (window regions 410), each of which controls radiation of an incident portion of the emitted wireless signal received from the source (see controller 470 for controlling the radiation pattern of the antenna SRR and source 409). 

Regarding claim 7, 
Britz discloses (figure 4);
Wherein the multiple individually controlled window regions include a first window region and a second window region (window region 410a and window region 410b).  

Regarding claim 8, 
Britz discloses (figure 4);
Wherein the first window region receives a first portion of the wireless signal emitted from the source (first window region 410a and source 409); and wherein the second window region receives a second portion of the wireless signal emitted from the source (second window region 410b and source 409).  

Regarding claim 9, 
Britz discloses (figure 4);

Wherein the first window region of the tuner device controls a phase and amplitude of the received first portion of the wireless signal to produce a corresponding first portion of the wireless output transmitted from the first window region (tuner device 401 comprises of a first window region 410a and source 409. Further, controller 470 for controlling the radiation pattern of the antenna SRR); and 
wherein the second window region of the tuner device controls a phase and amplitude of the received second portion of the wireless signal to produce a corresponding second portion of the wireless output transmitted from the second window region (tuner device 401 comprises of a second window region 410b and source 409. Further, controller 470 for controlling the radiation pattern of the antenna SRR). 

Regarding claim 10, 
Britz discloses (figure 4);
A controller (controller 470) to control settings of the multiple individually controlled window regions (window regions 410), the controller operable to vary the settings to steer the wireless output in a desired direction (see paragraph [0046]). 

Regarding claim 11, 
Britz discloses (figures 4 and 8);
A controller (controller 470) operable to individually control a respective capacitance of each corresponding window region of the window regions, control of the respective capacitance modifying a phase of a portion of the wireless signal received in the corresponding window region (window regions 410 and capacitance 820).  

Regarding claim 12, 
Britz discloses;
A method comprising (figure 4):
receiving an input signal from an input feed at a source; from the source, emitting a wireless signal based on the received input signal (source 409 for providing an input signal); and 
at a tuner device: i) receiving the wireless signal emitted from the source (tuner device 401 and source 409), and 
ii) individually controlling window regions (window regions 410) of the tuner device to control a radiation pattern of a wireless output transmitted from the tuner device (see controller 470 for controlling the radiation pattern of the antenna SRR).    

Regarding claim 13, 
Britz discloses (figures 4 and 8);
Individually controlling (controller 470) settings of capacitances associated with each of the window regions (window regions 410 and capacitance 820), control of the settings modifying the radiation pattern transmitted of the wireless output transmitted from the tuner device (see controller 470 for controlling the radiation pattern of the antenna SRR).  

Regarding claim 14, 
Britz discloses (figure 4);
Varying settings of the multiple individually controlled window regions (window regions 410 and controller 470), varying of the settings steering the wireless output from the tuner device (tuner device 401) in different desired directions (see paragraph [0046]). 

Regarding claim 15, 
Britz discloses (figures 4 and 8);
Wherein individually controlling (controller 470) window regions of the tuner device (tuner device 401 comprises of a first window region 410a) includes: controlling resonance frequencies settings associated with each of the multiple individually controlled window regions (figure 8, antenna SRR 104 and the resonance frequency of SRR).  

Regarding claim 16, 
Britz discloses (figure 4);
Wherein each respective window region of the multiple individually controlled window regions (window regions 410) controls radiation of a corresponding incident portion of the emitted wireless signal received by the respective window (see controller 470 for controlling the radiation pattern of the antenna SRR).  

Regarding claim 17, 
Britz discloses (figure 4);
Wherein each of the multiple individually controlled surface regions includes multiple windows (window regions 410 which controlled by controller 470), each of which controls radiation of an incident portion of the emitted wireless signal received from the source (see controller 470 for controlling the radiation pattern of the antenna SRR and source 409).  

Regarding claim 18, 
Britz discloses (figure 4);
Wherein the multiple individually controlled window regions include a first window region and a second window region, the second window region controlled individually with respect to the first window region (see controller 470 for controlling the radiation pattern of the antenna SRR and plurality of window regions 410).  

Regarding claim 19, 
Britz discloses (figure 4);
At the first window region, receiving a first portion of the wireless signal emitted from the source (first window region 410a and source 409); and at the second window region, receiving a second portion of the wireless signal emitted from the source (second window region 410b and source 409).    

Regarding claim 20, 
Britz discloses (figure 4);
Via input control to the first window region, controlling a phase and amplitude of the received first portion of the wireless signal, the control of the first window region producing a corresponding first portion of the wireless output transmitted from the first window region (tuner device 401 comprises of a first window region 410a and source 409. Further, controller 470 for controlling the radiation pattern of the antenna SRR); and via input control to the second window region, controlling a phase and amplitude of the received second portion of the wireless signal to produce a corresponding second portion of the wireless output transmitted from the second window region (tuner device 401 comprises of a second window region 410b and source 409. Further, controller 470 for controlling the radiation pattern of the antenna SRR).   

Regarding claim 21, 
Britz discloses (figure 4);
Via individually controlling (controller 470) the first window region and the second window region (window regions 410), steering the wireless output in a desired direction from the tuner device (see paragraph [0046]).   

Regarding claim 23, 
Britz discloses (figure 4);
Wherein the tuner device includes (tuner device 401): i) a first stack of aligned window regions operable to receive a first portion of energy from the wireless signal emitted from the source (first stack of window regions 410a/410b and the source 409), and ii) a second stack of aligned window regions operable to receive a second portion of energy from the wireless signal emitted from the source (second stack of window regions 410c/410d and the source 409).  

Regarding claim 24, 
Britz discloses (figure 4);
Wherein each of the aligned window regions in the first stack (first stack of window regions 410a/410b and the source 409) is tunable to adjust a phase associated with the first portion of energy passing through the first stack (tuner device 401); and wherein each of the aligned window regions in the second stack (second stack of window regions 410c/410d and the source 409) is tunable to adjust a phase associated with the second portion of energy passing through the second stack (tuner device 401).  

Regarding claim 25, 
Britz discloses (figure 4);
Wherein the first stack includes a first passive metalized layer of material; and wherein the second stack includes a second passive metalized layer of material (each of the first and second stacks of regions are a metal layer. See element 401).  

Regarding claim 26, 
Britz discloses (figure 4);
Wherein the first stack includes a first set of multiple passive metalized material layers; and wherein the second stack includes a second set of multiple passive metalized material layers (each of the first and second stacks of regions are a metal layer 410a/410b and 41c/410d. See element 401)  

Regarding claim 27, 
Britz discloses (figure 4);
Wherein a first passive metalized material layer of the first stack is disposed at a first axial end of the first stack (first stack of window regions 410a/410b which is metal layers); wherein a second passive metalized material layer of the first stack is disposed at a second axial end of the first stack opposite the first axial end of the first stack (second stack of window regions 410a/410b which is metal layers); wherein a first passive metalized material layer of the second first stack is disposed at a first axial end of the second stack; and wherein a second passive metalized material layer of the second stack is disposed at a second axial end of the second stack opposite the first axial end of the second stack (element 401 comprises of a plurality of metalized layers 410a to 410n, each plurality of 410 construed as one stack layer which comprises of at least two metal layers).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
British Telecommunications PLC (EP 3300172), Qingdao University of Technology (CN 107591626) and Institute of Optics and Electronics of CAS (CN 103474775), each alone, discloses an input feed to receive an input signal; a source from which to emit a wireless signal based on the received input signal; and a tuner device operable to receive the wireless signal emitted from the source to produce a wireless output, the tuner device including multiple individually controlled window regions to control a radiation pattern of the wireless output transmitted from the tuner device.  
Nagy US 2005/0179614 and Brown et al. US 2005/0012677, each, discloses input feed to receive an input signal; a source from which to emit a wireless signal based on the received input signal; and a tuner device operable to receive the wireless signal emitted from the source to produce a wireless output, the tuner device including multiple individually controlled window regions to control a radiation pattern of the wireless output transmitted from the tuner device.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845